Title: To Alexander Hamilton from Marquis de Fleury, 28 May 1796
From: Fleury, Marquis de
To: Hamilton, Alexander


à paris le 28. May 1796.
Dear hamilton,
I hope you have not quitte forgotten an old friend of yours; almost escaped to the misfortunes of our bloody revolution. I have preserved till now my head, but lost the greatest part of my fortune, and my most assured and important propriety is now, what is due to me by the united states.

Till the year 1789 I have touched at paris, by the hands of their banker grand the interests of what was due to me by the united states.
In the year 1793 governor morris minister of the united states informed the french officers, that those who would not be paid in france, should declare it in writing to the banker grand. I made that declaration, and mr. grand transmitted it to mr. morris, & wrott at the extract signed j. nourse which is in my hands, that I should be paid in america.
Since that time I have run so many dangers of all kinds, that I have not dared take any informations: and I depend now on your friendship, to learn, what I want very much to know about that affair: I hope you will not refuse your usefull services to your distressed friend.
1st. I persist to desire that was is due to me by the united states remain in america, and be placed with safety, either in the bank, the Loan office, or otherwise.
2e. I beg you would inquire, if what is due to me, is at the united states threasury, or in the bank, or in the Loan office, and if it is safe, and will be safe for the future.
3e. If since 1789 that I have received none, it produces interets, and what interets?
4e. If it would be possible to apoint either you or some of your honest friends to receive for me those interets in america in hard money: and transmit them to me in france by bills of exchange in hard money. I mean only the interets, for as to the Capital, I will Let it in america: as I may be obliged some day or other to return there, & should be happy to find something there, to buy a Corner of Land, and Cultivate it to Live quiet if not happy.
as soon as I shall have received those kindly informations of you I shall sent to you, or to the person which you will propose my power, to receive the interets, place the total summ in the bank or Loan office, & send me annualy the interets in france, in hard money.
I shall expect your answer with eagerness, as this affair is very important for me. You will be sensible of it.
I have a great deal forgotten my american (I will not tell english) but I hope yet to be understood.
My adress is as follows, being only accidentaly at paris. “au Citoyen fleury marèchal de Camp retirè par la fertè sur marne à jouar, dèpartement de seine et marne.”
Adieu, be happy as much as I desire and you deserve it.
fleury
